The opinion of the Court was delivered, December, 1854, by
Lewis, J.
As between Elijah White and John King, the con*125veyance, with general warranty, bound White to discharge the judgment, which subsisted as a lien against the land at the time. The title subsequently acquired by White, in pursuance of a sale under that judgment, would, as between them, enure to the benefit of King, or those who stood in his shoes. But King’s conveyance to Jacob Bush was expressly subject to all encumbrances, and, therefore, did not place the latter in the shoes of King. On the contrary, Jacob' Bush took the land clogged with the obligation to pay off the judgment. That sum must be intended to have been a part of the consideration retained in the hands of Bush for the purpose of discharging the judgment. If he failed to perform his duty in this respect, he had no equitable right to demand a conveyance of the title subsequently acquired by White in pursuance of the sheriff’s sale. As the case does not show either a payment or an offer to pay the encumbrance, Jacob Bush had no equity which would move a chancellor to disturb the legal estate of the defendant, and the quiet possession of nearly twenty years under it. The plaintiffs, who derive title under Jacob Bush, have no greater equity than that possessed by him. The Court of Common Pleas was therefore right in directing a verdict for the defendant below.
Judgment affirmed.